DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 6/30/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:            Liu  (US. Pub. 20200003825) discloses a method includes loading the semiconductor structure on a stage; providing a detector disposed above the semiconductor structure and the stage; applying a voltage to the semiconductor structure; identifying a portion of the semiconductor structure at a temperature substantially greater than a predetermined threshold by the detector; rotating the stage and recording a rotation of the stage after identifying the portion of the semiconductor structure; and deriving a position of the portion of the semiconductor structure based upon the rotation of the stage (see specification for more details).
             Fan  (US. Pat. 9417309) discloses an apparatus for calibrating a three-dimensional thermography fault isolation tool, includes: a substrate having two or more pins; a first semiconductor die coupled to the substrate; a first heat generating test component at the first semiconductor die; and a second heat generating test component, wherein the first heat generating test component and the second heat generating test component are located at different respective heights; wherein the first heat generating test component is configured to produce a first temperature change in response to a voltage applied by the three-dimensional thermography fault isolation tool to the two or more pins; and wherein the second heat generating test component is configured to produce a second temperature change in response to the voltage or another voltage applied by the three-dimensional thermography fault isolation tool.  (see specification for more details).
              Jacobs (US. Pub. 20200075431) discloses a system for detecting a location of a manufacturing defect in a semiconductor device, the system comprising: a source of an energetic beam; means for focusing the energetic beam to locally heat a semiconductor region to cause a temperature change in a volume of the semiconductor region from a first temperature to a second temperature; biasing means for applying an electrical bias between a conductive via and the semiconductor region to form a temperature-dependent depletion region in the semiconductor region; and a capacitance meter configured to measure a first capacitance value and a second capacitance value between the conductive via and the semiconductor region corresponding to the first temperature and the second temperature, respectively, of the volume of the semiconductor region (see specification for more details).
             Deslandes (US. Pub. 20120098957) discloses controlled amount of heat is injected into a stacked die using a light beam, and the propagated heat is measuring with LIT camera from the other side of the die. The thermal image obtained can be characterized so that it can be used to calibrate the phase shift from a given stack layer, or can be used to identify defects in the stacked die. The process can be repeated for each die in the stack to generate a reference for future testing. The thermal image can be investigated to detect faults, such as voids in vias, e.g., TSV. (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “A test apparatus for testing a plurality of semiconductor packages, the test apparatus comprising: …. identify a fault package point at which the operation fault package is located in the plurality of semiconductor packages in response to detecting the operation fault package; a fault heat detector in the test chamber, the fault heat detector configured to detect fault heat generated from the operation fault package; and a test controller at an outside of the test chamber, the test controller configured to control the operation tester to conduct the operation test to the plurality of semiconductor packages, and control the fault heat detector subsequent to the operation test to detect the fault heat generated from the fault of the operation fault package to determine a vertical point of the fault and to determine a fault die having the fault.” in combination with all other elements as claimed in claim 1. 
          Regarding claim13, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “A manufacturing system for manufacturing semiconductor packages, the manufacturing system comprising: a die bonding apparatus configured to bond a plurality of component dies to each chip on a wafer to manufacture a plurality of semiconductor packages on the wafer; a package test apparatus configured to enable an operation test and fault heat detection to be performed sequentially and continuously on the plurality of semiconductor packages without chamber exchange, the operation test performed to detect whether at least one semiconductor package of the plurality of semiconductor packages is an operation fault package having a fault, the fault heat detection including detecting a vertical point of the fault in the operation fault package; …..” in combination with all other elements as claimed in claim 13.
             Regarding claim 20, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “A method of manufacturing a semiconductor package, the method comprising: manufacturing a plurality of semiconductor packages by bonding a plurality of component dies on a buffer substrate in a die bonding apparatus; … generating a fault map that indicates a position of the operation fault package in the plurality of semiconductor packages; performing a fault detection process on the operation fault package continuously with the operation test to determine a vertical point of the fault in the operation fault package; determining a component die having the fault as a fault die in the operation fault package; and selecting die information of the fault die from a die database and transferring the die information to the die bonding apparatus.” in combination with all other elements as claimed in claim 20.

     As to claim(s) 2-12, the claims are allowed as they further limit allowed claim 1.
      As to claim(s) 14-19, the claims are allowed as they further limit allowed claim 13.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/25/2022